SECOND DIVISION
                               MILLER, P. J.,
                          DOYLE, P. J., and REESE, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   February 27, 2018




In the Court of Appeals of Georgia
 A17A1726. DAVIS et al. v. LOUISIANA-PACIFIC CORP.

      REESE, Judge.

      John Davis was exposed to asbestos while working for Louisiana-Pacific

Corporation in Alabama. More than 17 years after he voluntarily resigned and moved

to Georgia, he was diagnosed with mesothelioma. He filed a claim for benefits with

the Georgia State Board of Workers’ Compensation (“Board”), and his surviving

spouse and dependent later filed a claim for death and dependent benefits. The

administrative law judge (“ALJ”) and the State Board found that the Board did not

have jurisdiction. The superior court affirmed, and we granted discretionary review.

For the reasons set forth, infra, we affirm.

      The parties stipulated to the following facts: In 1984, Davis, an Alabama

resident, accepted a job working for Louisiana-Pacific Corporation. After undergoing
a pre-employment physical examination in Eufaula, Alabama, Davis worked

exclusively at Louisiana-Pacific’s Clayton, Alabama facility. In March 1998, he

voluntarily resigned and permanently moved to Georgia. Davis was diagnosed with

mesothelioma in May 2015 in Georgia, where he exclusively received treatment for

his mesothelioma condition.

      Davis filed a claim for benefits with the Board in August 2015. After he died

as a result of his condition the following month, his surviving spouse, individually

and on behalf of a minor child (“Appellant”), filed a claim for death and dependent

benefits. Neither Davis nor Appellant asserted a claim for benefits under Alabama’s

workers’ compensation system.

            So long as there is some evidence to support the [Board’s]
      decision, findings of fact by the State Board are conclusive and binding
      on reviewing courts, and judges lack authority to set aside an award
      based on disagreement with the Board’s conclusions. However,
      erroneous applications of law to undisputed facts, as well as decisions
      based on erroneous theories of law, are subject to the de novo standard
      of review in superior court and on appeal to this court.1




      1
        Home Depot v. McCreary, 306 Ga. App. 805, 808-809 (2) (703 SE2d 392)
(2010) (citations and punctuation omitted).

                                         2
With these guiding principles in mind, we turn now to Appellant’s specific claims of

error.

         1. Appellant argues that dismissal was improper because, under Article 8 of the

Act, specifically OCGA § 34-9-281, the Board has jurisdiction over all work-related

injuries and deaths that occur in Georgia. Although Davis was last exposed to

asbestos in Alabama, Appellant contends that his work-related injury did not occur

until he was diagnosed and became disabled, both of which took place in Georgia, as

did his work-related death. In a related claim of error, Appellant contends that general

rules of statutory construction support his interpretation.

         “Where applicable, the Workers’ Compensation Act[2] provides the exclusive

remedy to an employee injured by accident arising out of and in the course of the

employment. “3 The general provisions of the Act apply to Article 8, “Compensation




         2
             OCGA § 34-9-1 et seq.
         3
       Johnson v. Hames Contracting, 208 Ga. App. 664, 667 (4) (a) (431 SE2d 455)
(1993) (citation and punctuation omitted).

                                            3
for Occupational Disease,”4 “unless otherwise provided in or inconsistent with [that]

article.”5 OCGA § 34-9-281 (a), on which Appellant relies, begins:

      Where the employer and employee are subject to this chapter, the
      disablement or death of an employee resulting from an occupational
      disease shall be treated as the occurrence of an injury by accident; and
      the employee or, in the case of his or her death, the employee’s
      dependents shall be entitled to compensation as provided by this
      chapter. The practice and procedure prescribed in this chapter shall
      apply to all the proceedings under this article except as otherwise
      provided.6


Thus, OCGA § 34-9-281 (a), by its own terms, applies only where both the employer

and employee are subject to the Act.

      In contrast, OCGA § 34-9-242, located in Article 6, “Payment of

Compensation,” provides:

      In the event an accident occurs while the employee is employed
      elsewhere than in this state, which accident would entitle him or his
      dependents to compensation if it had occurred in this state, the employee



      4
          OCGA § 34-9-280 et seq.
      5
       OCGA § 34-9-288; see Williams v. Crompton Highland Mills, 190 Ga. App.
621, 624 (2) (379 SE2d 622) (1989).
      6
          OCGA § 34-9-281 (a) (emphasis supplied).

                                         4
       or his dependents shall be entitled to compensation if the contract of
       employment was made in this state and if the employer’s place of
       business or the residence of the employee is in this state unless the
       contract of employment was expressly for service exclusively outside of
       this state.


Thus, OCGA § 34-9-242 includes a jurisdictional provision, unlike Article 8.

       Appellant does not dispute that the contract of employment was entered into

in Alabama for service exclusively in that state. Under the plain and ordinary meaning

of OCGA § 34-9-242,7 if the “accident” occurred while Davis was employed in

Alabama, he does not meet the conditions of coverage under the Act.8




       7
         See Bell v. Gilder Timber Co., 337 Ga. App. 47, 49 (785 SE2d 682) (2016)
(“When we consider the meaning of a statute, we must presume that the General
Assembly meant what it said and said what it meant. To that end, we must afford the
statutory text its plain and ordinary meaning.”) (citation and punctuation omitted); see
also Gill v. Prehistoric Ponds, 280 Ga. App. 629, 632 (2) (634 SE2d 769) (2006)
(“Generally we give words their ordinary signification, except that we construe words
of art or words connected with a particular trade or subject matter according to their
meaning within that subject matter or trade. It is an elementary rule of statutory
construction that a statute must be construed in relation to other statutes of which it
is a part, and all statutes relating to the same subject-matter, briefly called statutes ‘in
pari materia,’ are construed together.”) (punctuation and footnote omitted).
       8
           See Guinn v. Conwood Corp., 185 Ga. App. 41, 46-47 (363 SE2d 271)
(1987).

                                             5
      Although Davis did not have a work-related “injury” under the Act until his

2015 diagnosis and disablement in Georgia, the “accident” that resulted in Davis’s

injury was his exposure to asbestos while he was employed in Alabama.9 Thus,

because the contract of employment was also made in Alabama, OCGA § 34-9-242

excludes compensation for Davis’s “injury” (his disablement and death) under the

Act. It follows that the Board did not err by dismissing the claims for lack of

jurisdiction.

      2. Appellant contends that the dismissal for lack of jurisdiction violated public

policy and the liberal construction to be accorded the Act.



      9
          “Injury” is not synonymous with “accident.” To conclude otherwise would
render the word “accident” superfluous in the phrase “injury by accident.” See OCGA
§ 34-9-281 (a); see also Dan River, Inc. v. Shinall, 186 Ga. App. 572, 574 (367 SE2d
846) (1988) (“The construction of language and words used in one part of the statute
must be in the light of the legislative intent as found in the statute as a whole.”)
(citation omitted). OCGA § 34-9-1 (4) defines “injury” or “personal injury” as
meaning “only injury by accident arising out of and in the course of the
employment[.]” Certain occupational diseases are compensable injuries under the Act
if, inter alia, “the disease followed as a natural incident of exposure by reason of the
employment.” See OCGA § 34-9-280 (2) (B); see also Dugger v. North Bros. Co.,
172 Ga. App. 622, 624 (2) (323 SE2d 907) (1984). OCGA § 34-9-281 (a) thus
provides that “the disablement or death of an employee resulting from an
occupational disease shall be treated as the happening of an ‘injury by accident.’”
Yates v. U. S. Rubber Co., 100 Ga. App. 583, 587 (2) (112 SE2d 182) (1959) (citing
former Ga. Code Ann. § 114-801).

                                           6
      “The Board is a ‘creature of statute’ with only the jurisdiction, power, and

authority conferred upon it by the General Assembly. The Board performs all the

powers and duties relating to the enforcement of the [Act.]”10 The Act “shall be

liberally construed only for the purpose of bringing employers and employees within

the provisions of [the Act] and to provide protection for both.”11

      The General Assembly chose to exclude compensation for an “accident” that

occurs while the employee is employed outside the state except as provided in OCGA

§ 34-9-242. We decline to expand that provision.

      Judgment affirmed. Miller, P. J., and Doyle, P. J., concur.




      10
         Aetna Workers’ Comp Access v. Coliseum Med. Center, 322 Ga. App. 641,
644 (1) (746 SE2d 148) (2013) (citations and footnote omitted).
      11
       OCGA § 34-9-23 (requiring impartial application to both employers and
employees).

                                          7